Case: 14-14816   Date Filed: 08/05/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14816
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:14-cr-00075-PGB-DAB-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

LUIS CARLOS SAGARNAGA,

                                                         Defendant-Appellant.



                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 5, 2015)

Before HULL, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 14-14816       Date Filed: 08/05/2015       Page: 2 of 3


       Luis Carlos Sagarnaga appeals his 120-month sentence of imprisonment,

imposed after pleading guilty to one count of possession with intent to distribute

methamphetamine under 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii), and one count

of conspiracy to distribute and possess with intent to distribute methamphetamine

under 21 U.S.C. § 846. Sagarnaga argues the district court violated his right to

procedural due process in denying safety-valve relief under 18 U.S.C. § 3553(f)(5)

because the denial was based on (1) a deficient translation by the interpreter at his

interview and (2) the hearsay testimony of his co-defendant. Upon review, 1 we

affirm.

       The district court did not err in relying on the interpreter’s translation of

Sagarnaga’s interview. A defendant’s Fifth Amendment right to procedural due

process is protected at a sentencing hearing by giving a defendant “adequate notice

and an opportunity to contest the facts relied upon to support his criminal penalty.”

United States v. Jules, 595 F.3d 1239, 1243 (11th Cir. 2010) (quotation omitted).

Sagarnaga had adequate notice and an opportunity to contest the translation. He

knew about the alleged translation deficiencies at the time they arose, and at the

sentencing hearing he had an opportunity to cross-examine, make arguments, and

present evidence regarding those deficiencies. The district court also did not err in
       1
          When reviewing a safety-valve decision, we review the district court’s factual
determinations for clear error and its legal interpretations de novo. United States v. Milkintas,
470 F.3d 1339, 1343 (11th Cir. 2006). We review for plain error those issues for which timely
objections were not made in the district court. United States v. Olano, 507 U.S. 725, 731 (1993);
see also Fed. R. Crim. P. 52(b).
                                                2
              Case: 14-14816    Date Filed: 08/05/2015   Page: 3 of 3


relying on the hearsay testimony of the co-defendant. A district court may

consider reliable hearsay testimony at sentencing, and Sagarnaga had advance

notice from the district court that the Government could call the case agent and use

the co-defendant’s testimony to rebut Sagarnaga’s safety-valve statement. See

United States v. Zlatogur, 271 F.3d 1025, 1031 (11th Cir. 2001) (“[R]eliable

hearsay can be considered during sentencing.”).

      For the foregoing reasons, we affirm Sagarnaga’s sentence.

      AFFIRMED.




                                         3